Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyapalle US 11,269,750 in view of Mullarkey US 2016/0292026.


As per claim 1. Boyapalle teaches A computing apparatus, comprising: a hardware platform comprising a processor and a memory; and an anomaly detection engine comprising instructions encoded within the memory to instruct the processor to: periodically collect telemetry for a performance parameter; compute and maintain a local trend line for the performance parameter; 
receive from a cloud service a global trend line for the performance parameter for a class of devices including the computing apparatus; and perform anomaly detection comprising analyzing the local trend line and the global trend line to detect an anomaly. (Column 4 line 64 to Column 5 line 53)(Column 6 lines 25-65) (Column 7 lines 18-33) ( Column 9 lines 20-62)  (Teaches periodically collecting telemetry for a plurality of performance parameters to compute 

Mullarkey more explicity teaches trends and that the comparison of data may be current behavior data to local trend (historical performance data) or global (compared to similar peer historical performance data from the cloud)  [0031]-[0036]
It would have been obvious to one of ordinary skill in the art to use the trends of Mullarkey with the systems of Boyapalle because it helps detect anomalous readings.

As per claim 2. Boyapalle teaches The computing apparatus of claim 1, wherein the computing apparatus is a mobile computing apparatus. (Column 8 lines 42-55) (mobile device)As per claim 3.  Byoapalle teaches The computing apparatus of claim 1, wherein a period for collecting the telemetry is between two minutes and five minutes.  (Column 6 lines 19-65) (teaches a vast array of reading times and measurements)
Mullarkey teaches monitoring performance in realtime [0033].
Examiner asserts that the plurality of teachings here reads on the limitation “two to five minutes”.As per claim 4. Boyapalle teaches The computing apparatus of claim 1, wherein periodically collecting the telemetry comprises collecting telemetry for a plurality of performance parameters. (Column 6 lines 25-67) (plurality of parameters including battery, CPU, network, etc)As per claim 5. Boyapalle teaches The computing apparatus of claim 1, wherein the instructions are further to receive a device class assignment from the cloud service, the device class assignment comprising an associated performance parameter to monitor. (Column 5 lines 5-19) 

Mullarkey more explicity teaches trends and that the comparison of data may be current behavior data to local trend (historical performance data) and global (compared to similar peer historical performance data from the cloud)  [0031]-[0036]
As per claim 11. Boyapalle teaches The computing apparatus of claim 1, wherein the instructions are to periodically perform anomaly detection on an anomaly detection period of approximately one day. (Column 6 lines 19-65) (teaches a vast array of reading times and measurements)
Mullarkey teaches monitoring performance in realtime [0033].
Examiner asserts that the plurality of teachings here reads on the limitation of daily anomaly detection.As per claim 12. Mullarkey teaches The computing apparatus of claim 1, wherein the instructions are further to infer a source event of a detected anomaly comprising correlating a time of the source event with a beginning of the detected anomaly. [0036] (teaches correlating an event with an anomaly at a specific time)As per claim 13. Boyapalle teaches One or more tangible, non-transitory computer readable storage media having stored thereon executable instructions to instruct a processor to: receive from a cloud service a class assignment; periodically collect local telemetry of data relevant to the class assignment; compute a local trend from the local telemetry; receive a global trend, based on global data collected, from the cloud service; and perform anomaly detection based on detecting substantial deviations in the local trend or the global trend. (Column 4 line 64 to Column 5 line 53)(Column 6 lines 25-65) (Column 7 lines 18-33) ( Column 9 lines 20-62)  (Teaches periodically collecting telemetry for a plurality of performance parameters to compute a baseline, that the collection may be local, that the telemetry is uploaded from a plurality of clients to a hub to compute a global baseline of similarly mapped client systems; analyzing local trend line/baseline to global baseline/trend line to determine anomalies)Mullarkey more explicity teaches trends and that the comparison of data may be current behavior 
It would have been obvious to one of ordinary skill in the art to use the trends of Mullarkey with the systems of Boyapalle because it helps detect anomalous readings.
As per claim 14. Boyapalle teaches The one or more tangible, non-transitory computer readable storage media of claim 13, wherein periodically collecting the local telemetry comprises collecting telemetry for a plurality of performance parameters.  (Column 6 lines 30-67)As per claim 15. Boyapalle teaches The one or more tangible, non-transitory computer readable storage media of claim 14, wherein the plurality of performance parameters comprises processor utilization and memory usage. (Column 6 lines 60-67) As per claim 16. Boyapalle teaches The one or more tangible, non-transitory computer readable storage media of claim 13, wherein the local telemetry comprises battery utilization. (Column 6 lines 35-40)As per claim 17. Boyapalle teaches The one or more tangible, non-transitory computer readable storage media of claim 13, wherein the local telemetry comprises network utilization. (Column 6 lines 60-65) (Column 30 lines 8-20)

Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyapalle US 11,269,750 in view Carnes III US 2020/0067935. 
As per claim 18. Boyapalle teaches A cloud server, comprising: a hardware platform; a telemetry module to collect telemetry from a plurality of endpoint devices; to define classes according to the telemetry, associate one or more performance indicators with the classes, and assign individual endpoints to the classes; and an anomaly detector to compute global trend lines for the performance indicators on a class-wise basis. (Column 4 line 64 to Column 5 line 53)(Column 6 lines 25-65) (Column 7 lines 18-33) ( Column 9 lines 20-62)  (Teaches periodically collecting telemetry for a plurality of performance parameters to compute a baseline based on a classification of endpoints, that the collection may be local, that the telemetry is uploaded from a plurality of clients to a hub to compute a global baseline of similarly mapped classified client systems; analyzing local trend line/baseline to global baseline/trend line to determine anomalies)
Boyapalle does not explicitly teach machine learning.
Carnes III teaches classifying endpoints by machine learning [0054][0058][0059]. (teaches fingerprinting and machine learning classification of endpoints by behavior)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the machine learning of Carnes III with Boyapalle because it is more efficient. As per claim 19. Boyapalle teaches The cloud server of claim 18, wherein the hardware platform is a disaggregated computing platform. (Column 14 lines 1-12)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER BROWN whose telephone number is (571)272-3833. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J BROWN/Primary Examiner, Art Unit 2439